Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following is a Final Office Action in response to communications received January 7, 2021. The response to arguments and rejections are stated below. 


Response to Amendments and Arguments
As to the rejection of Claims 2-4 under 35 U.S.C. § 112, Applicant’s arguments and amendments have been fully considered and are persuasive. The rejection is thereby withdrawn.
As to the rejection of Claims 1- 20 under 35 U.S.C. § 102, Applicant’s arguments and amendments have been fully considered but are not persuasive. Applicant argues that Purves does not teach “a unique virtual token that is unique to the transaction and the transaction account” as recited by Claim 1. Examiner disagrees. In ¶[0135], Purves teaches “the Bill-Pay server 220 may issue an account ID (e.g., a Visa ID, etc.) 242a to the registration user, and may issue a token PAN for the user registered bank account.  In another embodiment, when a consumer 202 submits a registration request via an electronic wallet, the Bill-Pay server 220 may provide a wallet entry 242b to download.” Whereas the specifics of the virtual token are silent in the prior art, the 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 states “to a from a user”. It is unclear whether it is intended to be to or from a user. For examination purposes, the limitation in claim 16 will be interpreted to read “to a user”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purves (Publication No.: US 2013/0346302 A1). 

As to Claim 1, Purves teaches a method, comprising: 
receiving, by a wallet provider server, from a merchant checkout page, a command to pay for a transaction with an electronic wallet, wherein the merchant checkout page is loaded on a browser of a client computing device and the command comprises a plurality of user authentication data items (see at least Figure 2014 & 2014a, and ¶[0460] – user email and password are the plurality of user authentication data items); 
identifying, by the wallet provider server, a transaction account associated with the electronic wallet based on the plurality of user authentication data items (see at least ¶[0405]-¶[0409] – identifying and verifying the virtual wallet account, ¶[0432]); 

receiving, by the wallet provider server, from the client computing device via the electronic wallet payment tool, a selection of the transaction account (see at least Figure 1D, and ¶[0432]); 
retrieving, by the wallet provider server, transaction account information associated with the transaction account (see at least Figure 1D, and ¶[0432]); 
sending, by the wallet provider server, via a payment Application Programming Interface (API), the transaction account information to a payment service provider server (see at least ¶[0137]-¶[0138], and ¶[0169]); 
receiving, by the wallet provider server, a unique virtual token from the payment service provider server in response to the sending the transaction account information wherein the unique virtual token is unique 
sending, by the wallet provider server, the virtual token to a merchant server associated with the merchant checkout page via a wallet provider script installed in the browser of the client computing device so as to cause the merchant server to send the virtual token to the payment service provider server via a payment service provider script installed 
As to Claim 2, Purves teaches: 
displaying, by the wallet provider server, a login tool on the merchant checkout page in response to a request from a user of the client computing device to pay for the transaction with the electronic wallet (see at least Figure 2013b, and ¶[0447]). 


As to Claim 4, Purves teaches authenticating, by the wallet provider server, a user of the transaction account in response to the receiving the plurality of user authentication data items account information for transaction accounts associated with the user in response to authenticating the user of the transaction account (see at least Figure 2013b, and ¶[0447]). 
As to Claim 5, Purves teaches: 
receiving, by the wallet provider server, merchant information from the merchant server (see at least ¶[0446]– ¶[0447]). 
As to Claim 6, Purves teaches: 
displaying, by the wallet provider server, a transaction account selection tool, wherein the transaction account selection tool comprises a plurality of transaction accounts associated with a user of the client computing device (see at least Figure 2020d, and ¶[0473]). 
As to Claim 7, Purves teaches: 
wherein the selection of the transaction account is a first selection of the transaction account and the method further comprising receiving, by the wallet provider server, a second 
Claim 8 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a computer based system, cause the computer based system to perform the method of Claim 1 and is thereby rejected under the same reasoning as Claim 1. 
As to Claim 9, Purves teaches wherein the merchant server provides merchant information to at least one of the payment service provider server or the wallet provider server (see at least ¶ [0212]).
As to Claim 10, Purves teaches wherein the payment service provider server provides the payment service provider script to the browser, and wherein the wallet provider server provides the wallet provider script to the browser (see at least ¶[0348]-¶[0349] and ¶[363]).
Claim 11 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a wallet provider server, cause the wallet provider server to perform the method of Claim 4 and is thereby rejected under the same reasoning as Claim 4.
Claim 12 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a wallet provider server, cause the wallet provider server to perform the method of Claim 5 and is thereby rejected under the same reasoning as Claim 5.
Claim 13 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a wallet 
Claim 14 is the article of manufacture including a non-transitory, tangible computer readable memory having instructions stored thereon that, in response to execution by a wallet provider server, cause the wallet provider server to perform the method of Claim 7 and is thereby rejected under the same reasoning as Claim 7.
Claim 15 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 1 and is thereby rejected under the same reasoning as Claim 1.
Claim 16 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 2 and is thereby rejected under the same reasoning as Claim 2.
Claim 17 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 3 and is thereby rejected under the same reasoning as Claim 3.
Claim 18 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 4 and is thereby rejected under the same reasoning as Claim 4.
Claim 19 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 6 and is thereby rejected under the same reasoning as Claim 6.
Claim 20 is the wallet provider server comprising: a processor; and tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform the method of Claim 7 and is thereby rejected under the same reasoning as Claim 7.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/IRENE  KANG/
Examiner, Art Unit 3695
1/30/2021
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        February 12, 2021